Citation Nr: 0402486	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-10 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for diabetes mellitus as a result of 
exposure to herbicides.  The veteran filed a timely appeal to 
this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran did not serve in the Republic of Vietnam.

3.  The veteran has a diagnosis of type II diabetes mellitus.

4.  The veteran is not shown to have been exposed to an 
herbicide agent during service, and his diagnosed type II 
diabetes mellitus is not shown to be causally or 
etiologically related to his military service.


CONCLUSION OF LAW

The veteran's diabetes mellitus was neither incurred in nor 
aggravated by his active duty military service, may not be 
presumed to have been incurred during such service, and is 
not due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2003).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in February 2001.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in November 2001, in the statement of the case 
(SOC) issued in June 2002, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in August 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, his service 
personnel records, post-service private treatment records and 
statements, VA outpatient treatment notes and examination 
reports, information from the National Personnel and Records 
Center indicating when the veteran's ship served in the 
waters off of Vietnam, and several personal statements made 
by the veteran in support of his claim.  The RO has obtained 
all pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In analyzing the veteran's claim, the Board initially 
observes that, under the provisions of 38 C.F.R. § 3.309(e) 
(2003), if a veteran was exposed to an herbicide agent, 
including Agent Orange, during active military, naval, or air 
service and has a disease listed in 38 C.F.R. § 3.309(e), 
such disease shall be service connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide.  38 C.F.R. § 3.307(a)(6).  
The Board notes that 38 U.S.C. § 1116(a)(2)(F), as added by 
§ 201(c) of the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-113, 115 Stat. 976 (2001), 
eliminates the requirement that respiratory cancers manifest 
within 30 years following service in the Republic of Vietnam.  
For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  See VAOPGCPREC 
27-97.  Specifically, the General Counsel has concluded that 
in order to establish qualifying "service in Vietnam" a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

Even if an appellant is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The evidence indicates that the veteran was first diagnosed 
as having type II diabetes mellitus by a physician in private 
practice in June 1996.  The veteran contends that his 
diabetes mellitus was incurred as a result of having been 
exposed to Agent Orange while serving on board the USS Hornet 
in the waters off Vietnam.  In this regard, the evidence 
confirms that the veteran served aboard the USS Hornet in 
1968 and 1969, and that the USS Hornet was located in the 
waters off Vietnam on several occasions from November 1968 to 
April 1969, while the veteran was assigned to that vessel.  
However, the veteran is mistaken in his belief, as set forth 
in his substantive appeal, that "It is my understanding that 
if I was in the waters off the coast of RVN then I should be 
granted service connection for my diabetes condition."  As 
noted above, VA's General Counsel has held that mere service 
in such a vessel does not constitute service in Vietnam under 
38 C.F.R. § 3.307(a)(6)(iii).  The evidence of record, 
including the veteran's own statements, does not show that 
the veteran had actual duty in or that he visited the 
Republic of Vietnam at any time during his military service.  
On the contrary, the veteran himself has repeatedly stated 
that "I served offshore in RVN."  Thus, while the veteran 
has been diagnosed with a disease listed at § 3.309(e) 
(diabetes mellitus), the veteran does not have the requisite 
type of service in the Republic of Vietnam as defined by § 
3.313(a) and § 3.307(a)(6)(iii), and the presumption of 
exposure to a herbicide agent under 38 C.F.R. § 3.307 does 
not apply.  Therefore, the veteran is unable to take 
advantage of the presumptive provisions of this regulation, 
and must provide evidence that he:  (1) was exposed to Agent 
Orange in service; and (2) that his diabetes mellitus is 
related to such herbicide exposure.

However, a thorough review of the veteran's claims file 
reveals no medical evidence whatsoever linking his diabetes 
mellitus, first diagnosed in 1996, to his military service 
many decades earlier, to include his alleged exposure to 
Agent Orange.  Indeed, there is nothing in the claims file, 
other than the veteran's own contentions, which would tend to 
establish that his current diabetes mellitus is related to 
his active military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his diabetes.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that his current diabetes mellitus is related to 
exposure to Agent Orange while serving aboard a Naval vessel 
off the shore of Vietnam while in the military cannot be 
accepted as competent evidence.

Accordingly, because the veteran has failed to produce any 
competent medical evidence of any connection between his 
diabetes mellitus and his alleged Agent Orange exposure, or 
any other incident of service, his claim for service 
connection for diabetes mellitus due to exposure to Agent 
Orange must be denied.  

As a final matter, the Board acknowledges the veteran's 
argument that his receipt of the Vietnam Service Medal (VSM) 
and the Republic of Vietnam Campaign Medal (RVCM) serve as 
conclusive evidence that he served in the Republic of 
Vietnam.  However, the Board observes that the VSM is awarded 
to all members of the Armed Forces of the United States 
serving at any time between July 4, 1965 and March 28, 1973 
in Thailand, Laos, or Cambodia or the airspaces thereover in 
direct support of operations in Vietnam.  See Manual of 
Military Decorations and Awards, 6.5 (Department of Defense 
Manual 1348.33-M, September 1996).  The RVCM is awarded to 
those personnel who (1) served in the Republic of Vietnam for 
6 months during a specified period; or, (2) served outside 
the geographical limits of the Republic of Vietnam but 
contributed direct combat support to the Republic of Vietnam 
and Armed Forces for 6 months; or, (3) served in the Republic 
of Vietnam or outside its geographical limits for less than 6 
months but were wounded, captured or killed.  Id. at 7.5.  
Therefore, the receipt of these medals is not necessarily 
verification of service in the Republic of Vietnam as defined 
herein.


ORDER

Service connection for diabetes mellitus to include as due to 
exposure to Agent Orange is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



